Citation Nr: 0107808	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to 
March 1960, and from September 1960 to September 1963.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Boise Regional Office (RO) which denied a rating 
in excess of 10 percent for residuals of a gunshot wound to 
the right shoulder.


REMAND

The record shows that in April 1983, the veteran filed a 
claim of service connection for a "neck condition," which 
he indicated was the residual of a February 1960 gunshot 
wound.  In support of his claim, he submitted an April 1983 
Report of Accidental Injury on which he indicated that in 
February 1960, while stationed at Fort Campbell, Kentucky, he 
was accidentally shot in the right side of the neck while 
engaging in live-fire exercises. 

The veteran's service medical records from the National 
Personnel Records Center (NPRC), forwarded in response to the 
RO's request do not include records corresponding to the 
veteran's 1960 gunshot wound.  However, the available service 
medical records do show that in September 1960, he was 
examined for military reenlistment.  At that time, a history 
of a gunshot wound to the right shoulder and neck was noted.  
The examiner indicated that there were no sequalae from this 
injury.  At his July 1963 military separation medical 
examination, a 2 inch scar on the right neck was observed, 
noted to be the residual of a gunshot wound.  No pertinent 
musculoskeletal abnormalities were identified on clinical 
evaluation.  

On June 1983 VA medical examination, the veteran reported 
that he had accidentally been shot in the right neck in 1960.  
He stated that his injury healed without significant 
residual.  On examination, he had full shoulder motion 
without evidence of muscle wasting.  X-ray examination of the 
right shoulder was normal.  An anatomical diagram noted that 
the entrance point of the bullet was the anterior trapezius 
and the exit point in the posterior trapezius.  The diagnoses 
included residuals of gunshot wound to the right shoulder, 
"relatively asymptomatic."  By June 1983 rating decision, 
the RO granted service connection for residuals of a gunshot 
wound of the right shoulder and assigned it an initial 10 
percent rating.  

In April 1999, the veteran filed a claim for an increased 
rating.  On VA medical examination in June 1999, the examiner 
indicated that the gunshot wound of the veteran's right 
shoulder had been unchanged for years.  He further indicated 
that the veteran had multiple other unspecified 
musculoskeletal problems which were unrelated to his gunshot 
wound.  

By October 1999, rating decision the RO denied a rating in 
excess of 10 percent for residuals of a gunshot wound to the 
right shoulder.  The veteran appealed the RO determination, 
arguing that his neck problems for the past 40 years, 
included burning pain, which were part and parcel of his 
gunshot wound residuals.  In June 2000, a private 
chiropractor indicated that he had diagnosed the veteran with 
cervical brachial syndrome with radiculitis, myofasciitis, 
and muscle spasms.  He concluded that it was probable that 
over time, scar tissue built up causing irritation to the 
ventral ramus of the 5th through 7th cervical nerves and/or 
the suprascapular, long thoracic or spinal accessory nerves.  
He indicated that irritation to these nerves would cause the 
symptoms experienced by the veteran.  

In view of the foregoing, the Board finds that additional 
development of the evidence is necessary.  In particular, the 
Board is of the opinion that an additional VA examination is 
warranted to identify all current residuals of the veteran's 
in-service gunshot wound and the current severity of those 
residuals.  

In addition, as set forth above, the veteran's service 
medical records may be incomplete, as they contain no records 
contemporaneous with the 1960 gunshot wound.  The Board is of 
the opinion that another attempt should be made to obtain 
these records, as they may prove useful to the examiner in 
determining the nature of the original gunshot wound and the 
current severity of any residuals of that wound.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the NPRC or 
other appropriate repository of records, 
and request copies of all service medical 
records pertaining to the veteran, 
particularly February 1960 treatment 
records from Fort Campbell, Kentucky.  
All efforts to obtain such records should 
be documented in the claims folder.

2.  The RO also should contact the 
veteran and request that he identify all 
medical care providers who have treated 
him since April 1998 for his service-
connected residuals of a gunshot wound to 
the right shoulder.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records (not previously 
obtained) for association with the claims 
folder.

3.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of the service-
connected residuals of a gunshot wound to 
the right shoulder.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all symptoms caused 
by the in-service gunshot wound to the 
right shoulder; he or she should also 
describe the severity of each symptom.  
In providing this opinion, the examiner 
is requested to reference the other 
evidence of record, particularly the June 
2000 report from a private chiropractor.  
The examiner should also be requested to 
note whether there are any signs of 
instability, muscle wasting, atrophy, or 
weakness attributable to the veteran's 
service-connected disability and whether 
such disability results in any limitation 
of function due to pain, loss of motion 
due to weakened movement, excess 
fatigability, or incoordination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim and 
consider whether all applicable gunshot 
wound symptomatology is appropriately 
rated, to specifically include whether 
any scars, muscle or nerve damage, or 
musculoskeletal disabilities merit 
separate disability ratings.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59 are applicable 
to the veteran's claim.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


